DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner finds no 35 USC 101 rejections in the current claim language.

Examiner finds no Double Patenting in the current claim language.

Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive.
Applicant argues that the eNodeB is not a content server.
Examiner disagrees.
A content server is a very broad term.  Since the eNodeB device provides some network functions, it can easily be considered a content server.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6 – 8, 10 – 13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qi (U.S. Pat. Pub. No. 2017/0142653) (Communications Device, Communications Apparatus Operating as a Relay Node, Infrastructure Equipment and Methods).

1.1	Regarding claim 1, Qi discloses an activation method for activating at least one processing entity from among a plurality of entities situated on a path of data of a session between a terminal of a user and a content server of a services provider, the terminal and the content server being attached to a communication network, wherein the method comprises the following acts implemented in said terminal (Fig. 2; paragraphs 39, 40):
transmitting to the content server an identification message to receive identifiers of the plurality of entities, which are added to the identification message by the plurality of entities (Figs. 4, 5; Abstract “transmit the relay assist request message for reception by the one or more communications apparatus …”; paragraph 99 “transmits a relay assist request message … indication of the UE’s own identification and a cell identifier …”),
receiving from the content server an acknowledgement message comprising identifiers from among the identifiers included in the identification message (Fig. 6; paragraph 88 “acknowledges the reporting message …”; paragraphs 128, 129),
selecting at least one identifier from among the identifiers received from the content server (paragraph 93 “identifiers of the Fixed relay nodes/ad hoc relay nodes …”; paragraph 99 “an indication of the UE’s own identification and a cell identifier …”; paragraph 104),
transmitting to the content server a message relating to the activation of the at least one processing entity from among the plurality of entities, which corresponds to the at least one selected identifier (Fig. 9; Figs. 4, 5, 6; paragraph 23 “selected to operate as a relay node …”; paragraphs 49, 68).

1.2	Per claim 2, Qi teaches the activation method, as claimed in claim 1, in which the acknowledgement message comprises the identifiers of the plurality of entities approved by the services provider (Fig. 6; paragraphs 128, 129; paragraphs 93, 99, 104).

1.3	Regarding claim 4, Qi discloses the activation method, as claimed in claim 1, in which the message relating to the activation comprises information for activating entities of the plurality of entities whose identifiers are selected by the terminal (Fig. 9; paragraph 23 “selected to operate as a relay node …”; paragraphs 49, 68).

1.4	Per claim 6, Qi teaches the activation method, as claimed in claim 1, in which the identification message and the message relating to the activation also comprise a session identifier (Figs. 4, 5; Abstract “transmit the relay assist request message for reception by the one or more communications apparatus …”; paragraph 99 “transmits a relay assist request message … indication of the UE’s own identification and a cell identifier …”).

1.5	Regarding claims 7, 8, 10 – 13, and 15, the rejection of claims 1, 2, 4, 6, 11, and 12 under 35 USC 102 (paragraphs 1.1 – 1.6 above) applies fully.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qi (U.S. Pat. Pub. No. 2017/0142653) in view of in view of Sakai (U.S. Pat. Pub. No. 2017/0111859)

2.1	Regarding claim 5, Qi does not explicitly discloses the activation method, as claimed in claim 1, in which the identification message and the message relating to the activation are messages relating to the QUIC (Quick UDP Internet Connections) protocol.
Qi does discloses “down-link follows LTE signaling protocols” (paragraph 35) and “Node/Peer discovery protocols …” (paragraph 43).
Sakai teaches an identification message and the message relating to the activation are messages relating to the QUIC (Quick UDP Internet Connections) protocol (paragraph 44 “the push registration unit 302 performs registration by using a protocol such as … QUIC (Quick UDP Internet Connections) …”; paragraph 45; paragraph 51 “The activation test unit 316 uses the protocol such as … QUIC …”).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the QUIC protocol seen in Sakai since QUIC is a commonplace protocol utilized in activation and identification procedures, as seen in Sakai.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/